 



Exhibit 10.1

 

EXECUTION VERSION

 

NOTE CONVERSION AGREEMENT

 

This Note Conversion Agreement is entered into the 9th day of January, 2019 by
and between LifeLogger Technologies Corp., a Nevada corporation (“LifeLogger”)
and each of Old Main Capital, LLC (“Old Main Capital”) and SBI Investments LLC,
2014-1 (“SBI Investments”). Each of Old Main Capital and SBI Investments are
referred to herein individually as a “Noteholder” and collectively as the
“Noteholders”. LifeLogger and the Noteholders are sometimes hereinafter referred
to herein as the “Parties”, and each, a “Party”.

 

WHEREAS, Old Main Capital holds promissory notes issued by LifeLogger in the
principal amount of $916,666.67 a copy of which is attached hereto as Exhibit A
(the “Old Main Capital Promissory Notes”), and SBI Investments holds a
promissory note issued in the principal amount of $733,333.33, a copy of which
is attached hereto as Exhibit B (the “SBI Investments Promissory Notes”; the SBI
Investments Promissory Note, together with the Old Main Capital Promissory Note,
the “Promissory Notes”, and each, a “Promissory Note”); and

 

WHEREAS, the Noteholders wish to convert the Promissory Notes into Series B
Participating Convertible Preferred Stock, par value of $0.001 per share (the
“Series B Preferred”), in LifeLogger, on the terms and subject to the conditions
herein.

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Conversion of Promissory Notes. The Parties hereby agree that, in full and
complete satisfaction of LifeLogger’s obligations for all amounts of principal
and accrued but unpaid interest due under the Promissory Notes, LifeLogger
hereby issues (a) to Old Main Capital 54,000 shares of Series B Preferred (the
“Old Main Shares”), and (b) to SBI Investments 42,429 shares of Series B
Preferred (the “SBI Investments Shares”; the SBI Investments Shares, together
with the SBI Investments Shares, the “Noteholder Shares”), and the Promissory
Notes shall be cancelled and terminated in all respects. Concurrently with the
execution and delivery of this Agreement, the Noteholders shall have delivered
their Promissory Notes for LifeLogger to mark as cancelled upon the issuance of
the Noteholder Shares. Prior to or concurrent with the execution and delivery of
this Agreement, LifeLogger shall cause to be filed the Certificate of
Designation to its Articles of Incorporation in the form attached hereto as
Exhibit C, pursuant to which the Series B Preferred Stock is designated, and
shall provide the Noteholders with evidence of corporate authorizations required
for such filing.

 

2. Release. In consideration for the issuance of the Noteholder Shares, each
Noteholder hereby releases and forever discharges LifeLogger, its affiliates,
stockholders, predecessors, subsidiaries, officers, directors, employees and
agents, and each of their successors and assigns (collectively, the
“Releasees”), from and against any and all actions, suits, dues, reckonings,
controversies, damages, judgments, rights, claims, debts, demands, liabilities,
fees, costs, expenses, covenants, bonds and causes of action, whether known or
unknown, pending or potential, accrued or unaccrued, of any kind or nature, in
law or in equity existing from the beginning of the world to the date hereof,
and hereafter, that Investor had, now has or may in the future have, against
LifeLogger and/or the Releasees arising out of or related to the Promisorry
Notes (other than the right to receive the Noteholder Shares), and the
Promissory Notes shall be terminated and shall be of no force and effect upon
the issuance of the Noteholder Shares as provided in Section 1 hereof.

 

   

 

 

3. Representations and Warranties. Each Noteholder hereby represents and
warrants to LifeLogger as follows:

 

(a) Authorization; Enforceability. Such Noteholder has full power and authority
to enter into this Agreement. All action necessary for the authorization,
execution and delivery of this Agreement by such Noteholder have been taken.
This Agreement constitutes a valid and legally binding obligation of such
Noteholder, enforceable against such Noteholder in accordance with its terms.
The execution, delivery and performance of this Agreement by such Noteholder do
not conflict with or cause a breach of or default under any of its governing
documents or any contract to which it is a party;

 

(b) Acquisition Entirely for Own Account. Such Noteholder is acquiring its
Noteholder Shares for his own account, for investment purposes and not with a
view to the resale or distribution of any part thereof. Such Noteholder further
represents that it does not presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of its Noteholder Shares;

 

(c) Investment Experience. Such Noteholder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”). Such Noteholder (i) has experience as
an investor in securities of companies of the type of LifeLogger and
acknowledges that it can bear the economic risk of its investment in its
Noteholder Shares and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in its Noteholder Shares and protecting its own interests in connection with
this investment, and (ii) has a pre-existing personal or business relationship
with LifeLogger and certain of its officers, directors or controlling persons of
a nature and duration that enables it to be aware of the character, business
acumen and financial circumstances of such persons;

 

(d) No Public Market. Such Noteholder understands that no public market now
exists for the Noteholder Shares, and that LifeLogger has made no assurances
that a public market will ever exist for the Noteholder Shares. Such Noteholder
has no need for liquidity in this investment, has the ability to bear the
economic risk of this investment, and at the present time and in the foreseeable
future can afford a complete loss of its investment in its Noteholder Shares;
and

 

(f) No General Solicitation. Such Noteholder has not engaged the services of a
broker, investment banker or finder to contact any potential investor nor has
such Noteholder agreed to pay any commission, fee or other remuneration to any
third party to solicit or contact any potential investor. Such Noteholder
acknowledges that it is not acquiring its Noteholder Shares pursuant to any
general solicitation.

 

4. Covenant. Each Noteholder agrees and acknowledges on behalf of itself and its
successors and permitted assigns that upon any conversion of the Series B
Preferred into LifeLogger common stock (“Common Stock”), such Noteholder shall
not, during any trading session, sell Common Stock in excess of the greater of
(a) fifteen percent (15%) of the total dollar volume of Common Stock in any one
trading day or (b) $10,000.00.

 

5. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Agreement. Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.

 

 2 

 

 

6. Notices. Any notices, demands or other communications to LifeLogger or the
Noteholders hereunder shall be in writing and shall be deemed to have been duly
given if delivered (a) by courier or otherwise in personal, (b) by an overnight
or next business day delivery service, or (c) by United States mail, postage
prepaid, and shall be deemed given when actually received by the intended
recipient at its notice address which shall be as set forth below (or such other
notice address as LifeLogger and/or the Noteholders may from time to time
designate in writing to the other parties hereto by written notice delivered in
accordance with this Section):

 

If to LifeLogger:

 

LifeLogger Technologies Corp.

11380 Prosperity Farms Road, Suite 221E

Palm Beach Gardens, Florida 33410

Attention: Stewart Garner

 

If to Old Main Capital:

 

Old Main Capital, LLC

411 Dorado Beach East

Dorado, PR 00646

Attn: Adam Long

 

If to SBI Investments:

 

SBI Investments LLC, 2014-1

107 Grand Street, 7th Floor

New York, NY 10013

Attention: Jonathan Juchno

 

7. Governing Law. This Agreement shall be enforced, governed and construed in
all respects in accordance with the laws of the State of Nevada, without regard
to conflict of laws provisions that would require the application of the laws of
another jurisdiction.

 

8. Miscellaneous. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof, and supersedes every course
of dealing, other conduct, oral agreement or representation previously made by
the Parties. In the event that any court of competent jurisdiction shall
determine that any provision, or portion thereof, contained in this Agreement
shall be unenforceable in any respect, then such provision shall be deemed
limited to the extent that such court deems it enforceable, and the remaining
provisions of this Agreement shall nevertheless remain in full force and effect.
The Recitals form an integral part of this Agreement and are hereby incorporated
by reference. This Agreement may be executed in counterparts (including
electronically and PDF), each of which when so executed shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument.

 

 3 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Note Conversion Agreement as
of the date first set forth above.

 

  LIFELOGGER TECHNOLOGIES CORP.       By: /s/ Stewart Garner           Name:
Stewart Garner   Title: President         OLD MAIN CAPITAL, LLC       By: /s/
Adam R. Long   Name: Adam R. Long   Title: President         SBI INVESTMENTS
LLC, 2014-1       By: /s/ Jonathan Juchno   Name: Jonathan Juchno   Title:
Principal

 

   

 

 